MEMORANDUM *
After careful consideration of the record and the evidence presented at trial, we conclude that the jury verdict finding negligence, but lack of proximate cause, cannot reasonably be reconciled. We further conclude that the district court abused its discretion in denying appellants’ motion for a new trial. The judgment is vacated and the case is remanded for a new trial.
VACATED AND REMANDED

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.